        Case 1:19-cv-02142-RMB-BCM Document 42 Filed 03/28/19 Page 1 of 2
          Case 1:19-cv-02142-RMB-BCM Document 40 Filed 03/27/19 Page 1 of 2

                                    Schulte Roth&Zabel LLP
                                               919 Third Avenue
                                              New York. NY 10022
                                                 212,756.2000
                                                212.593.5955 fax

                                                  www.srz.com


Writer's Direct Number                                                                   Writer's E-mail Address
212.756.2506                                                                              Max.Garfield@srz.com

                                                   MEMO ENDORSED
                                                        March 27, 2019


    VIAECF                                                                        USDCSDNY
                                                                                  DOCUMENT
    The Honorable Richard M. Berman                                               ELECTRONICALLY FILED
    United States District Court
    Southern District of New York                                                 DOC #: _ _....._-1-:.~,1--n,,_
    500 Pearl Street                                                              DATE FILED:-'-'~~pt-~
    New York, New York 10007


                    Re:   Lek Securities Corporation, et al., v. Louis, et al.,
                          Case No. 1: l 9-cv-02142-RMB-BCM

    Dear Judge Berman:

                    Schulte Roth & Zabel LLP is counsel to Defendants Volant Holding, LLC d/b/a
    Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC
    (collectively "Volant"). We write respectfully together with Robert S. Landy of Ford O'Brien
    LLP, counsel to individual defendants Nicolas Louis and Jonathan Fowler (the "Individual
    Defendants"), pursuant to Your Honor's Individual Rules of Practice to request an extension of
    all of the defendants' time to answer, move or otherwise respond to plaintiffs' complaint.

                   This action was initiated by plaintiffs' filing of their complaint and application for
    a temporary restraining order and preliminary injunction on March 8, 2019. Volant's response to
    the complaint is currently due on March 29, 2019, and the Individual Defendants' response to the
    complaint is currently due on April 1, 2019. The defendants request that their time to respond to
    the complaint be extended and, as of today, have obtained plaintiffs' consent to a seven day
    extension. We are asking for this extension, in part, to enable the parties to continue to pursue
    settlement efforts and because of the possibility that the Court's ruling on the application for a
    preliminary injunction may clarify certain issues and impact the nature of the defendants'
    response to the complaint. This is the defendants' first request for such an extension. We expect
    to request an additional modification to the defendants' time to respond to the complaint once we
    have further opportunity to confer with counsel to the plaintiffs on other scheduling issues.

                    We thank the Court for its attention to this matter.
      Case 1:19-cv-02142-RMB-BCM Document 42 Filed 03/28/19 Page 2 of 2
      Case 1:19-cv-02142-RMB-BCM Document 40 Filed 03/27/19 Page 2 of 2

The Honorable Richard M. Berman
March 27, 2019
Page 2

                                      Respectfully Submitted,



                                      Isl Max Garfield

                                      Max Garfield


cc:     Counsel of Record




                                                                                     •




                                        Date:'bJ1,lff ~
                                        SO ORDERED'
                                                      ~If.t:,~}faAI
                                                              U.S.D.J.
                                                                Richard M. Berman,
